Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumada et al. (US Pat. No. 20080027345), hereinafter referred to as Kumada. 
Referring to claim 1, Kumada discloses a brain wave detection bioelectrode comprising: 
a holder part including a plurality of through holes (fig. 8); 
an electrode part formed of at least one conductive elastic body (electrode 8, fig. 7), the conductive elastic body including a base part and at least one projecting part (projecting part 5, fig. 7), the base part extending to an outer peripheral side of a peripheral surface of each of the through holes (outer peripheral side 11, fig. 7), the projecting part projecting from the base part and capable of penetrating the through hole (penetrating the through hole 11, fig. 7); and   
a lid part having a conductive property (penetrating the through hole 10, fig. 7), the lid part clamping the base part between itself and the holder part (holder 45, fig. 7). 

As to claim 2, Kumada discloses the brain wave detection bioelectrode according to claim 1, wherein each of a plurality of the electrode parts is provided for each of the plurality of through holes and each of the electrode parts includes the one projecting part (projecting part 5, fig. 7).  

As to claim 3, Kumada discloses the brain wave detection bioelectrode according to claim 1, wherein the one electrode part, the electrode part including a plurality of the projecting parts which are respectively provided for the plurality of through holes (plurality of the projecting parts 11, fig. 7).  

As to claim 4, Kumada discloses the brain wave detection bioelectrode according to claim 1, wherein the holder part includes a step part (step part 7,fig. 7), which is recessed in an opening direction of the through holes, so as to correspond to the at least one electrode part; and the step part can accommodate the base part (base part 6, fig. 7).   

As to claim 5, Kumada discloses the brain wave detection bioelectrode according to claim 1, wherein - 15 -the holder part includes a lid accommodating part (lid accommodating part 41, fig. 7), the lid accommodating part being a recessed part capable of accommodating the lid part (recessed part of 41, fig. 7). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gevin et al. (US Pat. No. 4967038) discloses a dry electrode brain wave recording system. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184